Title: To James Madison from Albert Gallatin, 13 April 1807
From: Gallatin, Albert
To: Madison, James



April 13th 1807

The number of seamen employed in American vessels may be deduced either from the hospital money paid by them, or from the actual tonnage of the United States.
The hospital money paid in 1805 was 58,000 dollars, but allowing for  omitted, may be stated at 60,000 dollars.  Supposing each Seaman to have paid for eight months service or 1 dollar & 60 cents, it would give only 37,500 seamen, paying hospital money37,500Add. seamen in fisheries, who are exempted4,500Officers & boys who do not pay20,000crews of small craft, say5,000Total  67,000
The tonnage is returned for 1805 at 1,140,000 tons; and although vessels sailing with sea-letters only are not included; yet as it is known that a number of vessels are returned as in the coasting trade who no longer exist, the whole amount may be computed at 1,100,000 tons vizt.
In foreign trade740,0000Whale & cod fisheries60,000Coasting trade300,0001,100,000 tons
From the best data in my power I estimate the whole number of persons of every description employed on board & including officers at the rate of something less than six persons for every hundred tons in the foreign & coasting trade, and at the rate of eight persons for every hundred tons in the fisheries, making the aggregate
on vessels in foreign trade42,000fisheries5,000coasting trade17,00064,000crews of small craft as pr. above5,000total,69,000which calculation is I think, rather over-rated & exceeds by2,000that derivedfrom the hospital money; which last as above stated gives67,000Those 69,000 seamen excluding officers may be arranged under two classes, able seamen or real sailors; and ordinary seamen & boys.  The proportion of the last class to the whole number is more than one fourth part in vessels employed in foreign trade and fisheries, and nearly two thirds in those employed in the coasting trade.  The number of each class may be 
including officers{thus stated.Foreign trade Fisheries Coasting trade Small craft TotalAble seamen30,0004,0006,00040,000Ordy. Sn. & boys12,0001,00011,0005,00029,000Total42,0005,00017,0005,00069,000


Although the preceding calculations can be considered only as approximations, yet they are believed to be sufficiently correct for any general inferences.  But it is much more difficult to estimate the proportion of British seamen.  Comparing the returns & letters of the collectors who have answered the queries on that subject, with some other private information; & judging by analogy in relation to ports from which no information has been received, I incline to the opinion that very few are found on board the vessels employed in the coasting trade & fisheries; but that they constitute at least one fifth of the whole number of persons employed on board vessels in foreign trade, that is to say that they amount altogether to about Nine thousand.  An important consideration is that they almost exclusively consist of able seamen, making nearly one fourth of the total number of that description employed in every species of vessels; nearly one third of those employed in vessels in foreign trade; and, when the officers who are chiefly americans are deducted, making almost one half of the Sailors able seamen employed in the last mentioned vessels, vizt. vessels in foreign trade.
General recapitulation

foreign tradefisheriescoasting tradesmall craftTotal

Officers12,0001,0007,000  (2)20,000Able seamen British9,0009,000}do. american & all other foreigners9,000 3,000 3,00015,000Ordinary seamen, cooks, boys, &ca.12,000  1,000  7,000  5,00025,000Total  42,0005,00017,0005,00069,000

(2)3,000   able seamen4,000 ordy. &ca.
From that view of the subject, the number of English seamen being larger than we had estimated, and particularly as it relates to able seamen, it is to be apprehended that the measure proposed would materially injure the navigation of the United States.  Indeed it appears to me that the only positive good resulting from it would be that the British would then abstain from impressing in future.  For the release of our seamen on board their vessels would be partial & slow: and there is no advantageous modification in our commercial regulations with them which could indemnify us for the relinquishment of their seamen on our part.  For that measure would more effectually curtail our commerce than any restrictions they can lay upon it.

Albert Gallatin

